Name: Commission Regulation (EC) No 2312/94 of 27 September 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28. 9. 94 Official Journal of the European Communities No L 252/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2312/94 of 27 September 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 1886/94 (*), and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EC) No 3624/93 (3), as last amended by Regulation (EC) No 2108/94 (4); Whereas it follows from applying the detailed rules contained in Regulation (EC) No 3624/93 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1994. For the Commission Rene STEICHEN Member of the Commission O OJ No L 289, 7. 10. 1989, p. 1 . O OJ No L 197, 30. 7. 1994, p. 30. 0 OJ No L 328, 29. 12. 1993, p. 42. 0 OJ No L 223, 27. 8 . 1994, p. 15. No L 252/2 Official Journal of the European Communities 28 . 9. 94 ANNEX to the Commission Regulation of 27 September 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) CN code Week No 40 from 3 to 9 October 1994 Week No 41 from 10 to 16 October 1994 Week No 42 from 17 to 23 October 1994 Week No 43 from 24 to 30 October 1994 Week No 44 from 31 October to 6 November 1994 0104 10 30 (') 59,540 59,582 59,624 59,671 59,944 0104 10 80 0 59 »540 59,582 59,624 59,671 59,944 0104 20 90 (') 59,540 59,582 59,624 59,671 59,944 0204 10 00 (2) 126,680 126,770 126,860 126,960 127,540 0204 21 00 (2) 126,680 126,770 126,860 126,960 127,540 0204 22 10 0 88,676 88,739 88,802 88,872 89,278 0204 22 30 (2) 139,348 139,447 139,546 139,656 140,294 0204 22 50 (2) 164,684 164,801 164,918 165,048 165,802 0204 22 90 (2) 164,684 164,801 164,918 165,048 165,802 0204 23 00 (2) 230,558 230,721 230,885 231,067 232,123 0204 50 1 1 (2) 126,680 126,770 126,860 126,960 127,540 0204 50 13 (2) 88,676 88,739 88,802 88,872 89,278 0204 50 15 (2) 139,348 139,447 139,546 139,656 140,294 0204 50 19 (2) 164,684 164,801 164,918 165,048 165,802 0204 50 31 (2) 164,684 164,801 164,918 165,048 165,802 0204 50 39 (2) 230,558 230,721 230,885 231,067 232,123 0210 90 11 0 164,684 164,801 164,918 165,048 165,802 0210 90 19 0 230,558 230,721 230,885 231,067 232,123 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93. ^ (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.